Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	In response to 103 rejection, applicant made certain amendments to Claims 1, 10, 14, 19, and 22 (Claims 8 and 20 were cancelled), which brought new grounds for rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 9, 19, 21, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over US20120140230 to Miller (Miller) in view of US 20110050884 to Niedermeier et al. (Niedermeier), and further in view of US20140340539A1 to Venkataraman et al. (Venkataraman).
Regarding Claim 1, the reference of Miller teaches:
“A quality check module” (Fig.1C; para 0035 – “FIG. 1C is schematic top view of an embodiment of a sample quality station”; para 0069 – “FIG. 1C is schematic plan view of a first embodiment of an apparatus which may be used at a sample quality station 30 of FIG. 1A”), comprising:
“an imaging location within the quality check module configured to receive a specimen container containing a specimen” (Fig. 1C; para 0087 – “Also located inside the enclosure 57 may be the radiation source 52, as well as another light source 58 and diffusers 60 that may serve to properly illuminate the sample container 20 for additional quality image capture results”);
“one or more cameras located at one or more viewpoints adjacent to the imaging location” (Fig. 1C, element 56; para 0071 – “sample quality station 30 may comprise… The light may be captured by a radiation capture device 62 such as a conventional digital camera digitizing means”);
“one or more spectrally-switchable light source” (Fig. 1C; para 0071 – “Sample quality station 30 may further comprise a conventional light (radiation) source 58 of non-collimated visible light (e.g., white light) that also directs a beam of light 58A onto the sample container 20”; para 0070 – “The radiation source 52 may be a laser diode; para 0116 - A red, green, blue (RGB) system of color analysis may be employed. Accordingly, the light capture device 62 may be any suitable camera or digitizing array capable of discerning RGB hues”) and
“configured to provide lighting for the one or more cameras, the spectrally-switchable light source configured to be operatively switchable between multiple different spectra”  (para 0070 – “Appropriate laser diodes for the radiation source 52 are well known in the art and include, inter alia, He, Ne, Gas, GAAS diodes”. – diodes, as is well known in the art, can be easily and operatively switched).
The reference of Miller is silent on
“a light panel assembly located adjacent to the imaging location.”
However, the reference of Niedermeier in the same field of endeavor discloses:
“a light panel assembly located adjacent to the imaging location” (Figs.1-2; para 0029 – “A light screen 8 a, whose main direction of emission is oriented substantially orthogonally to the conveying direction 2 a of the conveyor belt 2 … respective light screen 8 b and 8 c”; para 0033 – “a second light screen group 10 b of the illumination unit 10 is additionally provided, said second group 10 b comprising upper light screens 12 a to 12 d and lower light screens 12 e, 12”).
The references of Miller and Niedermeier are both silent on “wherein the one or more cameras are configured to capture multiple images at multiple different exposure times and at the multiple different spectra”.
However, the reference of Venkataraman in the field of capturing and processing
images by arrays of cameras discloses:
“wherein the one or more cameras are configured to capture multiple images at multiple different exposure times and at the multiple different spectra” (para 0051 – “multiple camera arrays are provided at different locations on a device… The images collected from multiple camera arrays may be processed to generate images of desired resolution and performance”; para 0028 – “Each imager may also include separate optics with different filters and operate with different operating parameters (e.g., exposure time”; para 0012 – “the first imager includes a first filter for transmitting a first light spectrum and the second imager includes a second filter for transmitting a second light spectrum”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quality check module, disclosed by Miller, as modified by Niedermeier, [to add a light panel assembly to the system, disclosed by Miller, to be able to selectively view specimen from different sides and hence to enhance the lighting for the cameras and improve the accuracy of determining the specimen composition] and as taught by Venkataraman, to use multiple cameras to capture multiple images at multiple different exposure times and at the multiple different spectra, to obtain a higher quality image (Venkataraman, para 0012).
Regarding Claim 2, the Miller/Niedermeier/Venkataraman combination teaches the quality check module as claimed in Claim 1 (see the rejection for Claim 1).
The reference of Miller further teaches:
““wherein the light panel assembly comprises: a mounting frame” (Fig. 1A; para 0064 – “Automated sample handling system 10 may include an operating base 12 (e.g., a frame)”),
“a light guide” (Fig. 1C; para 0071 – “Reflectors and/or diffusers 60 may be provided to shape and obtain a uniform field of radiation”; para 0087 – “located inside the enclosure 57 may be the radiation source 52, as well as another light source 58 and diffusers 60 that may serve to properly illuminate the sample container 20 for additional quality image capture results”) and
“a light source configured to emit light into the light guide and provide illumination of a front surface of the light panel assembly” (para 0071 – “Sample quality station 30 may further comprise a conventional light (radiation) source 58 of non-collimated visible light (e.g., white light) that also directs a beam of light 58A onto the sample container 20. The light may be captured by a radiation capture device 62 such as a conventional digital camera digitizing means, or an array of photodetectors, after transmission through sample container 20”; para 0087 – “Sample quality station 30 may further comprise a conventional light (radiation) source 58 of non-collimated visible light (e.g., white light) that also directs a beam of light 58A onto the sample container 20. The light may be captured by a radiation capture device 62 such as a conventional digital camera digitizing means, or an array of photodetectors, after transmission through sample container 20”).
Regarding Claim 6, the Miller/Niedermeier/Venkataraman combination teaches the quality check module as claimed in Claim 1 (see the rejection for Claim 1).

“wherein the one or more cameras located at one or more viewpoints are spectrally selective and configured to output two or more selected different discreet spectra” (para 0070 – “A radiation capture device 56, such as a conventional digital camera , a charged coupled device (CCD), or a spectrophotometer, may in some embodiments capture a beam of radiation transmitted through sample container 20; para 0071 - The light may be captured by a radiation capture device 62 such as a conventional digital camera digitizing means, or an array of photodetectors, after transmission through sample container 20”; para 0116 – “A red, green, blue (RGB) system of color analysis may be employed. Accordingly, the light capture device 62 may be any suitable camera or digitizing array capable of discerning RGB hues”).
Regarding Claim 9, the Miller/Niedermeier/Venkataraman combination teaches the quality check module as claimed in Claim 1 (see the rejection for Claim 1).
The reference of Miller further teaches:
“wherein the light panel assembly provides back lighting, front lighting, or combinations of back lighting and front lighting” (para 0090 – “Once the sample container 20 and label 20D are properly rotationally positioned to expose the window, the beam 252A may be projected onto the sample container 20 and the image recorded. As a result, several possible outcomes may be achieved based upon reflections from the back wall 257A of the enclosure 257, and reflections from the front and rear walls of the sample container 20”).
Regarding Claim 19, the reference of Miller teaches: 
“A method of characterizing a specimen container and/or a specimen, comprising: providing a specimen container containing a specimen at an imaging location” (para 0022 – “a method of determining a characteristic of a clinical analysis specimen contained within a sample container is provided”);
“providing one or more cameras configured to capture images at the imaging location” (Fig. 1C, element 56; para 0071 – “sample quality station 30 may comprise… The light may be captured by a radiation capture device 62 such as a conventional digital camera digitizing means”);
“providing one or more light panel assemblies configured to provide illumination for the one or more cameras;” (Fig. 1C; para 0071 – “Sample quality station 30 may further comprise a conventional light (radiation) source 58 of non-collimated visible light (e.g., white light) that also directs a beam of light 58A onto the sample container 20”; 
“capturing multiple images of the specimen container and specimen with the one or more cameras at multiple different spectra” (para 0070 – “A radiation capture device 56, such as a conventional digital camera , a charged coupled device (CCD), or a spectrophotometer, may in some embodiments capture a beam of radiation transmitted through sample container 20”; para 0071 – “The light may be captured by a radiation capture device 62 such as a conventional digital camera digitizing means, or an array of photodetectors, after transmission through sample container 20”; para 0116 – “A red, green, blue (RGB) system of color analysis may be employed. Accordingly, the light capture device 62 may be any suitable camera or digitizing array capable of discerning RGB hues)”.

However, the reference of Niedermeier in the same field of endeavor teaches 
“Illuminating the imaging location with the one or more light panel assemblies” (Figs.1-2; para 0029 – “A light screen 8 a, whose main direction of emission is oriented substantially orthogonally to the conveying direction 2 a of the conveyor belt 2 … respective light screen 8 b and 8 c”; para 0033 – “a second light screen group 10 b of the illumination unit 10 is additionally provided, said second group 10 b comprising upper light screens 12 a to 12 d and lower light screens 12 e, 12”).
The references of Miller and Niedermeier are both silent on “and at multiple different exposure times”.
However, the reference of Venkataraman in the field of capturing and processing
images by arrays of cameras discloses:
“and at multiple different exposure times” (para 0051 – “multiple camera arrays are provided at different locations on a device… The images collected from multiple camera arrays may be processed to generate images of desired resolution and performance”; para 0028 – “Each imager may also include separate optics with different filters and operate with different operating parameters (e.g., exposure time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of characterizing a specimen container and/or a specimen, disclosed by Miller, as taught by Niedermeier, [to add Illuminating the imaging location with the one or more light panel assemblies to the method, disclosed by Miller, in order to be able to selectively view specimen from 
Regarding Claim 21, the Miller/Niedermeier/Venkataraman combination teaches the method of claim 19 (see the rejection for Claim 19).
The reference of Miller is silent on “processing the multiple images to characterize the specimen container and/or the specimen.”
However, the reference of Niedermeier in the same filed of endeavor teaches:
“processing the multiple images to characterize the specimen container and/or the specimen” (para 0049 – “The image data of the VIS and of the IR image are read from the cameras 5 and processed in the evaluation unit 16. Reading of the respective first camera image can already be started while the second camera image is still being recorded. The camera images can be compared in the evaluation unit 16, the imprint areas of the label 4, which appear with differently high contrasts in the IR and VIS images”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of characterizing a specimen container and/or a specimen, disclosed by Miller, as taught by Niedermeier, to process multiple images in order to enhance the accuracy of the data on specimen composition.
Regarding Claim 22, the reference of Miller teaches:
The present invention relates to methods and apparatus for testing of liquid samples and, more particularly, to methods and apparatus for determining a presence of a component in the liquid samples”), comprising:
“a track; a carrier on the track that is configured to contain a specimen container” (para 0064 – “Automated sample handling system 10 may include an operating base 12 (e.g., a frame) upon which a conveyor track 14 (which may be belt-like) or other suitable conveyance mechanism or system transports individual sample containers 20 (e.g., sample tubes) carried in sample container carriers 22 from a sample container loading/unloading robotic station 16, having one or more racks 18”); and
“a quality check module on the track, the quality check module including” (Fig.1C; para 0035 – “FIG. 1C is schematic top view of an embodiment of a sample quality station”; para 0069 – “FIG. 1C is schematic plan view of a first embodiment of an apparatus which may be used at a sample quality station 30 of FIG. 1A”):
“an imaging location within the quality check module configured to receive a specimen container containing a specimen” (Fig. 1C; para 0087 – “Also located inside the enclosure 57 may be the radiation source 52, as well as another light source 58 and diffusers 60 that may serve to properly illuminate the sample container 20 for additional quality image capture results”),
“one or more cameras located at one or more viewpoints adjacent to the imaging location” (Fig. 1C, element 56; para 0071 – “sample quality station 30 may comprise… The light may be captured by a radiation capture device 62 such as a conventional digital camera digitizing means”), and
“one or more spectrally-switchable light sources” (Fig. 1C; para 0071 – “Sample quality station 30 may further comprise a conventional light (radiation) source 58 of non-collimated visible light (e.g., white light) that also directs a beam of light 58A onto the sample container 20”; para 0070 – “The radiation source 52 may be a laser diode”; para 0116 – “A red, green, blue (RGB) system of color analysis may be employed. Accordingly, the light capture device 62 may be any suitable camera or digitizing array capable of discerning RGB hues”), 
“the one or more spectrally-switchable light sources configured to be switchable between multiple different spectra” (para 0070 – “Appropriate laser diodes for the radiation source 52 are well known in the art and include, inter alia, He, Ne, Gas, GAAS diodes”. – diodes, as is well known in the art, can be easily and operatively switched).
The reference of Miller is silent on “each including a light panel assembly located adjacent the imaging location and configured to provide lighting for the one or more cameras”.
However, the reference of Niedermeier in the same field of endeavor teaches:
“each including a light panel assembly located adjacent the imaging location and configured to provide lighting for the one or more cameras” (Figs.1-2; para 0029 – “A light screen 8 a, whose main direction of emission is oriented substantially orthogonally to the conveying direction 2 a of the conveyor belt 2 … respective light screen 8 b and 8 c; para 0033 - a second light screen group 10 b of the illumination unit 10 is additionally provided, said second group 10 b comprising upper light screens 12 a to 12 d and lower light screens 12 e, 12”).
The references of Miller and Niedermeier are both silent on “the one or more cameras configured to capture images of the specimen container at multiple different exposure times”.
However, the reference of Venkataraman in the field of capturing and processing
images by arrays of cameras discloses:
“the one or more cameras configured to capture images of the specimen container at multiple different exposure times” (para 0051 – “multiple camera arrays are provided at different locations on a device… The images collected from multiple camera arrays may be processed to generate images of desired resolution and performance”; para 0028 – “Each imager may also include separate optics with different filters and operate with different operating parameters (e.g., exposure time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specimen testing apparatus, disclosed by Miller, as taught by Niedermeier, to include a light panel assembly to be able to selectively view specimen from different sides, and to use one or more cameras at multiple different exposure times, as taught by Venkataraman, and hence to enhance the lighting for the cameras and improve the accuracy of determining the specimen composition.
Claim(s) 3-5, 7-8, and 10-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miller in view of Niedermeier, further in view of US20140340539A1 to Venkataraman et al. (Venkataraman), and in further view of US 2007/0216898 to Gardner (Gardner).
Regarding Claim 3, the Miller/Niedermeier/Venkataraman combination teaches
the quality check module of Claim 1.
	The reference of Miller further teaches:
“wherein the spectrally-switchable light source comprises” (Fig. 1C; para 0071 – “Sample quality station 30 may further comprise a conventional light (radiation) source 58 of non-collimated visible light (e.g., white light) that also directs a beam of light 58A onto the sample container 20”; para 0070 – “The radiation source 52 may be a laser diode”; para 0116 – “A red, green, blue (RGB) system of color analysis may be employed. Accordingly, the light capture device 62 may be any suitable camera or digitizing array capable of discerning RGB hues”);
“a filter assembly” (Miller discloses spectrophotometer, which has the filter assembly by design – para 0059 - “Spectrophotometric analysis” shall mean and include measuring optical absorbance and/or reflectance… In general, the term “spectrophotometric” refers to capturing spectral response over a range of wavelengths and correlating a response for each of the wavelengths. A device that performs this analysis is referred to as a “spectrophotometer.” Such spectrophotometric analysis has been performed with near-infrared and adjacent visible radiation”; para 0070 – “A radiation capture device 56, such as a conventional digital camera , a charged coupled device (CCD), or a spectrophotometer, may in some embodiments capture a beam of radiation transmitted through sample container 20”.) 

emitting lighting elements”.
	However, the reference of Niedermeier in the same filed of endeavor discloses:
“the light panel assembly including light emitting lighting elements” (Figs.1-2; para 0029 – “A light screen 8 a, whose main direction of emission is oriented substantially orthogonally to the conveying direction 2 a of the conveyor belt 2 … respective light screen 8 b and 8 c; para 0033 - a second light screen group 10 b of the illumination unit 10 is additionally provided, said second group 10 b comprising upper light screens 12 a to 12 d and lower light screens 12 e, 12”).
The references of both Miller and Niedermeier are silent on ““two or more individually-selectable band-pass filters”. 
However, the reference of Gardner in the same field of endeavor teaches 
“two or more individually-selectable band-pass filters” (Fig.11a; para 0092 – “The unit includes…  a scattered/emitted/reflected light conditioning filter 1107, … a combination of filter 1124 (e.g., a fluorescence liquid crystal tunable filter (FLC)) and detection system 1126 … a second combination of filter 1130 (e.g., a Raman liquid crystal tunable filter (RLC1 and RLC2)) and detection subsystem 1132 (e.g., CMOS or CCD) for narrowband detection and identification … Imaging filter 1124 (FLC) is a fluorescence LCTF. Imaging filters 1130 (RLC1, RLC2) may be Raman LCTF”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quality check module, disclosed by Miller/Niedermeier/Venkataraman combination, as taught by Gardner, to add the 
Regarding Claim 4, Miller/Niedermeier/Venkataraman combination teaches the quality check module of claim 3, as claimed in Claim 3.
The reference of Miller does not specifically teach “wherein the individually-selectable band-pass filters comprise red, green, and blue band-pass filters”.
However, the reference of Gardner in the same filed of endeavor teaches
“wherein the individually-selectable band-pass filters comprise red, green, and blue band-pass filters” (para 0092 – “RGB values (a red, green, blue system of color analysis) obtained from the captured image may be analyzed by comparing them to stored threshold values (indicative of a certain hue of white”); para 0116 – “A red, green, blue (RGB) system of color analysis may be employed … Optionally, more than one color may be measured and thresholds may be set based upon more than one detected color”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quality check module, disclosed by Miller/Niedermeier/Venkataraman combination, as taught by Gardner, in order to use band-pass filters transparent in specific wavelength intervals, to obtain accurate information about the specimen composition.
Regarding Claim 5, Miller/Niedermeier/Venkataraman combination teaches the quality check module of claim 3 (see the rejection for Claim 3).

However, the reference of Gardner further teaches: 
“wherein the individually-selectable band-pass filters comprise a near infrared band-pass filter or ultraviolet band-pass filter” (para 0132 -  “a handheld detection system… can be configured and controllably operated to use a birefringent spectrally “agile” interference filter element, namely an element that is tunable selectively to one or to a plurality of different wavelengths at a given time, to accomplish fluorescence imaging, reflectance image collection, Raman image and Raman image-average spectrum collection and analysis”; para 0117 – “Multipoint spectral sensing can be applied separately or combined with methods of Raman, fluorescence, UV/visible absorption/reflectance, and near infrared (“NIR”) absorption/reflectance spectroscopies”).
The reference of Miller teaches the white light source, and the reference of Niedermeier teaches the infrared light source. Neither of these references teach the UV light source. As is well known in the art, it would not make sense to apply IR or UV filter to white light, since these spectral regions are not included in the white light wavelength region. The Gardner reference teaches both IR and UV sources and filters sensitive in these areas. It would have been obvious to one of ordinary skill in the art at the time of filing to further incorporate the filter and light UV/near IR light source teachings of Miller into the Niedermeier/Gardner combination above in order to expand 
Regarding Claim 7, Miller/Niedermeier/Venkataraman combination teaches the quality check module of claim 1 (see the rejection for Claim 1).
The reference of Niedermeier further teaches:
“a plurality of cameras arranged at a plurality of viewpoints around the imaging location” (Fig. 1, para 0026 -  “On either side of the conveyor belt 2, two cameras 5 with lenses 6 and imaging-side linear polarizing filters 7 are arranged one on top of the other”).
The Miller/Niedermeier/Venkataraman combination is silent on “a plurality of spectrally switchable light sources positioned to illuminate the imaging location”. 
However, the reference of Gardner further teaches:
“a plurality of spectrally-switchable light sources positioned to illuminate the imaging location” (para 0094 – “LEDs 1205 and 1210 can be selected to operate in the visible, NIR or UV bands depending on the desired application; para 0095 - Either CMOS (shown) or CCD detectors (1132, 1126) may register the wavelength selected/filters signals that are read and analyzed by the control module 1134 and an analyzer”).
Regarding Claim 10, the reference of Miller teaches:
“A quality check module, comprising: an imaging location within the quality check module configured to receive a specimen container containing a specimen” (Fig.1C; para 0035 – “FIG. 1C is schematic top view of an embodiment of a sample quality station”; FIG. 1C is schematic plan view of a first embodiment of an apparatus which may be used at a sample quality station 30 of FIG. 1A”);
“the plurality of spectrally-switchable light sources configured to be switchable between multiple different spectra” (Fig. 1C; para 0071 – “Sample quality station 30 may further comprise a conventional light (radiation) source 58 of non-collimated visible light (e.g., white light) that also directs a beam of light 58A onto the sample container 20”; para 0070 – “The radiation source 52 may be a laser diode”; para 0116 – “A red, green, blue (RGB) system of color analysis may be employed. Accordingly, the light capture device 62 may be any suitable camera or digitizing array capable of discerning RGB hues”).
The reference of Miller is silent on:
“a plurality of cameras arranged at multiple viewpoints around the imaging location”.
However, the reference of Niedermeier in the same field of endeavor discloses:
 “a plurality of cameras arranged at multiple viewpoints around the imaging location”
(Fig. 1, para 0026 -  “On either side of the conveyor belt 2, two cameras 5 with lenses 6 and imaging-side linear polarizing filters 7 are arranged one on top of the other”).
Neither the reference of Miller, nor reference of Niedermeier specifically disclose “a plurality of spectrally-switchable light sources” “each including a light panel assembly located adjacent to the imaging location and configured to provide lighting for the plurality of cameras.”
However, the reference of Gardner in the same field of endeavor discloses:
“a plurality of spectrally-switchable light sources” (para 0094 – “LEDs 1205 and 1210 can be selected to operate in the visible, NIR or UV bands depending on the desired application; para 0095 - Either CMOS (shown) or CCD detectors (1132, 1126) may register the wavelength selected/filters signals that are read and analyzed by the control module 1134 and an analyzer”);
“each including a light panel assembly located adjacent to the imaging location and configured to provide lighting for the plurality of cameras” (Figs.1-2; para 0029 – “A light screen 8 a, whose main direction of emission is oriented substantially orthogonally to the conveying direction 2 a of the conveyor belt 2 … respective light screen 8 b and 8 c; para 0033 - a second light screen group 10 b of the illumination unit 10 is additionally provided, said second group 10 b comprising upper light screens 12 a to 12 d and lower light screens 12 e, 12”).
The references of Miller, Niedermeier and Gardner are silent on “wherein the plurality of cameras are configured to capture multiple images at multiple different exposure times and multiple different spectra”.
However, the reference of Venkataraman in the same field of endeavor discloses:
“wherein the plurality of cameras are configured to capture multiple images at multiple different exposure times and multiple different spectra” (para 0051 – “multiple camera arrays are provided at different locations on a device… The images collected from multiple camera arrays may be processed to generate images of desired resolution and performance”; para 0028 – “Each imager may also include separate optics with different filters and operate with different operating parameters (e.g., exposure time”; para 0012 – “the first imager includes a first filter for transmitting a first light spectrum and the second imager includes a second filter for transmitting a second light spectrum”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quality check module, disclosed by Miller, as taught by Niedermeier and Gardner and as taught by Venkataraman, to use multiple cameras to capture multiple images at multiple different exposure times and at the multiple different spectra, in order to improve the lightning of the area for the cameras and hence the quality of images of the specimen (Venkataraman, para 0012).
Regarding Claim 11, the Miller/Niedermeier/Venkataraman combination teaches the quality check module of claim 10 (see the rejection for Claim 10). 
The reference of Miller further discloses:
 “wherein each light panel assembly comprises: a mounting frame” (Fig. 1A; para 0064 – “Automated sample handling system 10 may include an operating base 12 (e.g., a frame”);
“a light guide” (Fig. 1C; para 0071 – “Reflectors and/or diffusers 60 may be provided to shape and obtain a uniform field of radiation; para 0087 - located inside the enclosure 57 may be the radiation source 52, as well as another light source 58 and diffusers 60 that may serve to properly illuminate the sample container 20 for additional quality image capture results”); and
“a light source configured to emit light into the light guide and provide illumination of a panel front surface of the light panel assembly” (para 0071 – “Sample quality station 30 may further comprise a conventional light (radiation) source 58 of non-collimated visible light (e.g., white light) that also directs a beam of light 58A onto the sample container 20. The light may be captured by a radiation capture device 62 such as a conventional digital camera digitizing means, or an array of photodetectors, after transmission through sample container 20; para 0087 - Sample quality station 30 may further comprise a conventional light (radiation) source 58 of non-collimated visible light (e.g., white light) that also directs a beam of light 58A onto the sample container 20. The light may be captured by a radiation capture device 62 such as a conventional digital camera digitizing means, or an array of photodetectors, after transmission through sample container 20”).
Regarding Claim 12, Miller/Niedermeier/Gardner/Venkataraman combination teaches the quality check module of claim 10 (see the rejection for Claim 10).
The reference of Gardner further teaches:
“one or more of the plurality of spectrally-switchable light sources comprises the light panel assembly including lighting elements and a filter assembly including individually-selectable band-pass filters” (para 0058 – “It is conventional in multispectral imaging to collect individual images in which the entire image is collected at one wavelength bandpass, for comparison with other images at different wavelength band passes…The filter may have one or more stages with at least one stage having a wedge-shaped liquid crystal cell or other shape in a tunable configuration having a bandpass wavelength that is not uniform across the surface of the filter, examples being shown in FIGS. 4B, 4C, 6, 7, etc. In these configurations a wedge shaped or similarly structured birefringent element has a thickness that differs across its operative area. The wedge shaped birefringent element can be tunable”).
Regarding Claim 13, Miller/Niedermeier/Gardner/Venkataraman combination teaches the quality check module of claim 10 (see the rejection for Claim 10).
The reference of Miller further teaches:
“a carrier holding the specimen container at the imaging location” (para 0064 – “Automated sample handling system 10 may include an operating base 12 (e.g., a frame) upon which a conveyor track 14 (which may be belt-like) or other suitable conveyance mechanism or system transports individual sample containers 20 (e.g., sample tubes) carried in sample container carriers 22 from a sample container loading/unloading robotic station 16, having one or more racks 18 as well as active input lanes, to a centrifuge 24 (e.g., an automated centrifuge)”). 
Regarding Claim 14, the Miller/Niedermeier/Gardner/ Venkataraman combination teaches the quality check module of claim 10 (see the rejection for Claim 10).
The reference of Miller further teaches “the multiple different spectra while being illuminated by the light panel assemblies” (para 0116 – “A red, green, blue (RGB) system of color analysis may be employed. Accordingly, the light capture device 62 may be any suitable camera or digitizing array capable of discerning RGB hues”).
The references of Niedermeier and Miller in the same field of endeavor further teach:
“the plurality of cameras are configured to capture multiple lateral images” (Niedermeier - Fig. 1, para 0026 -  “On either side of the conveyor belt 2, two cameras 5 with lenses 6 and imaging-side linear polarizing filters 7 are arranged one on top of the other”); (Miller – Figs. 2E-2I, para 0096 – “Because the reflection is from near the front of the sample container 20, the reflection of the beam 252A appears on the relative left side of the image as captured reflected beam 252D (see FIG. 2B). That horizontal location to the relative left side in conjunction with its relatively high location in the image is indicative of a cap 20B”).
The reference of Venkataraman further teaches:
“of the specimen or specimen container at multiple different exposure times” (para 0051 – “multiple camera arrays are provided at different locations on a device… The images collected from multiple camera arrays may be processed to generate images of desired resolution and performance”; para 0028 – “Each imager may also include separate optics with different filters and operate with different operating parameters (e.g., exposure time”; para 0012 – “the first imager includes a first filter for transmitting a first light spectrum and the second imager includes a second filter for transmitting a second light spectrum”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quality check module, disclosed by Miller, as taught by Niedermeier, and as taught by Venkataraman, to use multiple cameras to capture multiple images at multiple different exposure times and at the multiple different spectra, to obtain a higher quality image (Venkataraman, para 0012).
Regarding Claim 15, the Miller/Niedermeier/Gardner/Venkataraman combination teaches the quality check module of claim 10 (see the rejection for Claim 10).
The reference of Niedermeier further teaches:
“a light source in each light panel assembly includes: a first light array including light elements that are adapted to emit at least two different spectra arranged along a first edge of a light guide, and a second light array including light elements that are adapted to emit at least two different spectra arranged along a second edge of a light guide” (para 0037 – “The light screens 8 a-8 c and 12 a-12 f comprise preferably light emitting diode panels for the visible and infrared spectral regions; in the visible region, variously colored light emitting diodes, having e.g. the colors red, green and blue, can be combined. The illumination unit 10 may, however, be defined at least partially by a combination of VIS light emitting diodes and IR light emitting diodes in at least one common light screen 8 a-8 c, 12 a-12 f. It is imaginable to integrate separately controllable IR light emitting diodes in at least one of the light screens 8 a-8 c as well as to integrate separately controllable VIS light emitting diodes in at least one of the light screens 12 a-12 f. In addition, other pulsed light sources may be used as well”).
Regarding Claim 16, the Miller/Niedermeier/Gardner/ Venkataraman combination teaches the quality check module of claim 10 (see the rejection for Claim 10). 
The reference of Miller further discloses:
“a computer coupled to the plurality of cameras and adapted to process image data obtained from the plurality of cameras” (para 0025 -  “The apparatus includes… a computer adapted to analyze the captured beam of radiation to determine a presence of one or more interferents within the clinical analysis specimen”);  
“the computer configured and capable of being operated to: select optimally-exposed pixels from the images at different exposure times and generate optimally-exposed image data for each spectra (para 0086 – “A computer 59 containing a computer software program may be used for electronic image analysis of the digital image captured by the image capture device 56”), 
“compute statistics of the optimally-exposed pixels at each of the spectra to generate statistical data” (para 0067 – “using a computer interface module (CIM) that allows for a user to easily and quickly access a variety of control screens and status information display screens. These screens may describe some or all aspects of a plurality of interrelated automated devices used for sample preparation and clinical analysis of a patient's specimen. Such a CIM preferably employs a first display screen that is directly linked to a plurality of additional display screens containing on-line information about the operational status of a plurality of interrelated automated devices as well as information describing the location of any specific sample and the status of clinical tests to be performed on the sample”; para 0068 – “Computer 15 is programmed to determine whether an assay is a clinical chemistry analysis or a coagulation analysis and which analyzers 32, 38, and 42 are adapted to perform such analyses”), 
“and identify at least a serum or plasma portion of the specimen” (para 0085 – “For example, in one embodiment, the method is directed at determining a presence of lipemia in the serum or plasma portion 20SP of the specimen 20A. The presence of other interferents, such as hemolysis or icterus, may also be determined”).
Regarding Claim 17, the Miller/Niedermeier/Gardner/Venkataraman combination teaches the quality check module of claim 16 (see the rejection for Claim 16). 
The reference of Miller further teaches:
“the computer is operable to characterize physical dimensional features of the specimen container” (para 0089 -  “Finally, in block 208A, the captured image of a beam and sample container 20 may be analyzed by a computer 259 to determine a presence of an interferent within the clinical analysis specimen 20A. The analysis may include blob analysis wherein the various line segments of the reflected image are grouped and analyzed as blobs and characterized in terms of their height, width, and relative location in the captured image. These parameters may then be compared to values in a look up table, for example”).
Regarding Claim 18, the Miller/Niedermeier/Gardner/Venkataraman combination teaches the quality check module of claim 10 (see the rejection for Claim 10).
The reference of Gardner further teaches: 
“the plurality of cameras arranged at the multiple viewpoints are spectrally selective and configured to output two or more selected different discreet spectra” (Fig.2, para this embodiment collects a two dimensional array of pixel amplitudes during each sampling period”; para 0085 – “The tunable optical cavities produce the image at one wavelength at a time and are controllable for tuning to two or more wavelengths and optionally to selected wavelengths in a range. The tuning speed can be less than 1 sec for changing between cavity spacings and thus selecting for an image at a new wavelength”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20150009362, US20140333731, US20140340539, and US20130083226 disclose different setups for images captured at multiple wavelengths and at multiple exposure times.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 8:30am - 5:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Toatley, Jr., can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Gregory J Toatley Jr/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        
/LYUDMILA ZAYKOVA-FELDMAN/
Examiner
Art Unit 2865